Citation Nr: 0209598	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder 
due to exposure to Agent Orange.  

2.  Entitlement to an increased (compensable) rating for 
bilateral stress fractures of the calcaneus.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2002, the veteran testified before 
the undersigned member of the Board at the RO.  

Although the RO denied service connection for a skin disorder 
due to exposure to Agent Orange without considering the 
preliminary issue of whether the veteran had submitted new 
and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is entitled 
to the benefit sought.  Bernard v. Brown, 4 Vet. App. 384, 
391 (1993) (interpreting the provision contained in 38 
U.S.C.A. § 7104(a) that the Board has jurisdiction to decide 
"all questions in a matter" on appeal).  Moreover, the Board, 
as set forth below, is also reopening the claim and 
considering the claim on the merits, the same basis as the 
RO.  

The Board notes that in a February 2000 determination, the RO 
denied an increase in the amount of the veteran's award of 
improved pension benefits.  The veteran did not appeal this 
determination.  

The Board is not, at this time, considering the claim of 
entitlement to service connection for post-traumatic stress 
disorder on the merits.  Rather, the Board is undertaking 
additional development on that issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
issue.


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied service 
connection for residuals of exposure to Agent Orange and 
notified the veteran of this decision and of his procedural 
and appellate rights.  The veteran did not appeal.

2.  Evidence submitted since the RO's March 1996 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

4.  A skin disorder was not manifest during service and the 
veteran does not currently have a skin disorder which is 
attributable to service or Agent Orange.

5.  The veteran's bilateral stress fractures of the calcaneus 
are minimally disabling and do not cause moderate disability.  


CONCLUSIONS OF LAW

1.  The March 1996 decision which denied service connection 
for residuals of exposure to Agent Orange is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's March 1996 decision, thus, the claim of service 
connection for a skin disorder due to exposure to Agent 
Orange is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1116 (West 
1991); Public Law 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001). 

4.  The criteria for a compensable rating for bilateral 
stress fractures of the calcaneus have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.71a, Diagnostic Code 5299-5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1999 rating decision and April 1999 statement of the 
case, of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the rating 
decision and in the statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has been afforded a VA examination and his 
VA outpatient records have been received.  He was afforded a 
Board hearing which complied with 38 C.F.R. § 3.103.  At that 
time, the veteran and his representative requested that his 
claim be held open for 30 days for them to submit additional 
evidence.  The undersigned member of the Board held the case 
open, but no further evidence or argument was submitted.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


New and Material

The service medical records are negative for any treatment or 
diagnosis of a skin disease and the discharge examination was 
also negative for any skin abnormality.  The post-service 
medical records of record at the time of the initial 
application for service connection also are negative for any 
treatment or diagnosis of a skin disease.

In August 1995, the veteran's claim for service connection 
for residuals of exposure to Agent Orange was received.  He 
did not specify the type of residual disease.  Development 
was undertaken to have the veteran specify the disease 
resulting from the alleged exposure and medical records were 
obtained.  The veteran did not specify the type of residual 
disease.  In addition, although evidence showed that the 
veteran was awarded payment from the Agent Orange 
Administration, the evidence did not show the disease for 
which he was awarded payment.  Moreover, the medical records 
did not reflect treatment or diagnosis for a disability 
related to service or Agent Orange.  

In a March 1996 decision, the RO denied service connection 
for residuals of exposure to Agent Orange.  The veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran did not appeal.  The March 1996 decision 
which denied service connection for residuals of exposure to 
Agent Orange is final.  38 U.S.C.A. § 7105.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the March 1996 
decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The new evidence added to the claim file consists of VA 
personnel records, copies of photographs, VA outpatient 
treatment records, a VA examination report, and the veteran's 
own statements.  First of all the VA personnel records and 
the copies of photographs are not relevant to the veteran's 
claim.  The VA outpatient treatment records reflect that in 
January 1997, it was noted that the veteran had a facial 
rash.  In September 1998, the veteran was afforded a VA 
examination.  The examiner indicated that the veteran had 
large patches of dry, hyperpigmented, almost lupus 
erythematosus-like skin lesions on the frontal region of the 
face, the nose bridge, and the left maxillary region.  In 
December 1998, it was noted that the veteran had a skin 
condition on his face and that he was using prescribed 
"Metro gel" for that problem.  

In January 2002, the veteran testified at a personal hearing 
before the undersigned member of the Board.  At that time, 
the veteran indicated that the Agent Orange program had 
determined that he was 100 percent disabled based on where he 
was stationed in Vietnam and his skin disorder.  He related 
that his skin peels and falls off and that he has terrible 
boils.  The veteran showed his skin problem to the 
undersigned member of the Board.  The veteran was advised by 
the undersigned member of the Board and his representative to 
submit medical evidence linking this skin problem to service 
to include Agent Orange exposure.  

As noted, the last final decision of record denied the claim 
of service connection for residuals of Agent Orange on the 
basis that the veteran had not identified the disease for 
which service connection was sought and based on the medical 
records which showed no current disability.  The medical 
evidence currently establishes that the veteran has a skin 
disorder.  Thus, since the final March 1996 determination, 
the veteran has submitted medical document reflecting 
evidence of a current disability.  Furthermore, as set forth 
below, to the extent that the prior decision implied that 
service connection was denied as the veteran did not have a 
disease subject to presumptive service connection based on 
exposure to Agent Orange, the regulations governing Agent 
Orange have changed.  Thus, those veterans who served in 
Vietnam during the applicable time period will be presumed to 
have been exposed to Agent Orange, not just those veterans 
who served in Vietnam during the applicable time period and 
have presumptive diseases.  The veteran served in Vietnam and 
has a skin disorder.  Based on the foregoing, the Board finds 
that this evidence is new and material and the claim is 
reopened.

In the alternative, there is a new claim.  The veteran's 
former denial was a claim based on exposure without any 
identified disease, injury or disability.  Service connection 
for a skin disorder had not previously been denied as one had 
not been claimed or identified. Furthermore, there was no 
decision regarding a skin disorder and no notice to the 
veteran.

Service Connection on the Merits

The veteran, as a lay person, is competent to offer testimony 
as to symptoms.  However, he is not qualified to offer a 
competent medical opinion as to the causation or etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for a malignant tumor or organic disease of 
the nervous system, if manifest to a compensable level within 
one year of separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The Board notes that the provisions governing Agent Oranges 
claims were recently amended.  H.R. 1291, the "Veterans 
Education and Benefits Expansion Act of 2001" (signed Dec. 
27, 2001) contains, among other things, new provisions 
relating to herbicide exposure.  The Act has been assigned a 
public law number and page reference in statutes at large:  
Public Law 107-103, 115 Stat. 976 (2001).  In light of this 
Act, certain material has been added and deleted from 
38 U.S.C.A. § 1116 as set forth below.  The deleted material 
is bracketed and struck through, the new material is in 
italics.  

38 U.S.C.A. § 1116 provides the following.  [Presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents]  Presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam [NOTE:  Change effective Dec. 27, 
2001]

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more [within 30 years after 
the last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975]. [NOTE:  Change is effective January 1, 2002]
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). [NOTE:  Change is 
effective Dec. 27, 2001]
	[(3) For the purposes of this subsection, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (1)(B) of this subsection shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.] 
[NOTE:  Amended and transferred to 1116(f), effective Dec. 
27, 2001]
	[(4)](3) For purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. [NOTE:  Change is 
effective Dec. 27, 2001]

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary. In evaluating any study for the purpose of making 
such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.
	(3) An association between the occurrence of a disease 
in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], the Secretary shall determine whether 
a presumption of service connection is warranted for each 
disease covered by the report.  If the Secretary determines 
that such a presumption is warranted, the Secretary, not 
later than 60 days after making the determination, shall 
issue proposed regulations setting forth the Secretary's 
determination.
		(B) If the Secretary determines that a presumption 
of service connection is not warranted, the Secretary, not 
later than 60 days after making the determination, shall 
publish in the Federal Register a notice of that 
determination.  The notice shall include an explanation of 
the scientific basis for that determination.  If the disease 
already is included in regulations providing for a 
presumption of service connection, the Secretary, not later 
than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease.
	(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations.  
Such regulations shall be effective on the date of issuance.

(d) Whenever a disease is removed from regulations prescribed 
under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and
	(2) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from such disease on the basis of such presumption 
shall continue to be entitled to receive dependency and 
indemnity compensation on such basis.

(e) Subsections (b) through (d) shall cease to be effective 
[10 years after the first day of the fiscal year in which the 
National Academy of Sciences transmits to the Secretary the 
first report under section 3 of the Agent Orange Act of 
1991]on September 30, 2015 [note to this section].  [NOTE:  
Effective Dec. 27, 2001]

(f) [For the purposes of this subsection, a veteran] For 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, [and 
has a disease referred to in paragraph (1)(B) of this 
subsection] shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. [NOTE:  This is an amendment of former 
1116(a)(3); change effective Dec. 27, 2001]

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The amended version is more favorable to the 
veteran because of the change to 38 U.S.C.A. § 1116(f).  
Similarly, the veteran is not prejudiced by consideration of 
more favorable legal provisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Currently, for purposes of establishing service connection 
for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The record need no longer 
show that the veteran has one of the listed presumptive 
diseases.  Thus, those veterans who served in Vietnam during 
the applicable time period will be presumed to have been 
exposed to Agent Orange, not just those veterans who served 
in Vietnam during the applicable time period and have 
presumptive diseases.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996); 67 Fed.Reg. 42,600 (2002).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994). 

The Board notes that it is clear that the veteran served in 
Vietnam.  Under the new Act, he is presumed to have been 
exposed to Agent Orange.  However, the veteran has not been 
diagnosed having a disease which is presumptive of service-
connection by reason of having positive association with 
exposure to an herbicide agent.  Notwithstanding the 
foregoing, the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Thus, the Board will consider if direct service 
connection is warranted.  

In this case, while the veteran may have a current skin 
disorder, there is no medical evidence establishing a link 
between any current disorder and service.  The veteran is 
presumed to have been exposed to Agent Orange during service.  
Nevertheless, there is no supporting evidence that exposure 
to Agent Orange caused him to develop a skin disorder.  As 
noted, the veteran himself is not competent to make this 
assessment.  His award by the Agent Orange program does not 
constitute competent medical evidence.  

In sum, the service records are negative, the separation 
examination is normal, there is no competent evidence of a 
skin diagnosis in proximity to service and there is no 
competent evidence linking a skin disease to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection a skin 
disorder.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  
The Board again notes that during the hearing, the VA needed 
evidence of a disability, evidence of a disease or injury in 
service and evidence of a link between the two.  The veteran 
was clearly placed on notice of what evidence he needed to 
submit.  The actions of VA at the hearing comply with VCAA 
and 38 C.F.R. § 3.103 (2001).


Rating

In a December 1985 rating decision, service connection was 
granted for stress fractures, calcaneus, bilateral, effective 
October 1985.  The veteran was assigned a non-compensable 
rating. 

The veteran contends that a higher rating is warranted for 
his bilateral stress fractures of the calcaneus.  He asserts 
that his bilateral stress fractures of the calcaneus have 
increased in severity and that he experiences swelling and 
cannot stand or walk for long periods of time.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it 
is provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In September 1998, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran ambulated 
without assistance.  His gait was normal.  His ankles were 
within normal limits and exhibited full range of motion.  
There was no tenderness.  Deep pressure on both heels 
elicited tenderness.  There was no observable swelling or 
other abnormalities.  X-rays of the left calcaneus revealed 
no abnormality of the left calcaneus relevant to the history 
of stress fracture, but there was a small plantar calcaneal 
enthesophyte noted.  This was, however, of questionable 
clinical import, and obviously deserved clinical correlation.  
X-rays of the right calcaneus revealed a propensity toward a 
very small plantar calcaneal enthesophyte that was of 
questionable clinical import, but otherwise unremarkable 
calcaneus.  The diagnosis was chronic osteitis, os calcis, 
bilateral.  

Approximately one week later, VA outpatient records show that 
the veteran was noted to have a history of bilateral heel 
pain.  No current symptoms were indicated.  

The veteran's bilateral stress fractures of the calcaneus are 
rated under Diagnostic Code 5299-5284.  The Board notes that 
Diagnostic Codes 5276 through 5284 govern the ratings for 
foot diseases and injuries.  The veteran's bilateral stress 
fractures of the calcaneus are not rated under Diagnostic 
Codes 5276 through 5283 as he does not have flatfoot, weak 
foot, claw foot, anterior metatarsalgia, hallux valgus, 
hallux rigidus, hammertoe(s), and/or malunion or nonunion of 
the tarsal or metatarsal bones.  As such, he is rated 
pursuant to Diagnostic Code 5284, which governs rating for 
"other foot injuries."  This code provides a 10 percent 
disability rating if the residuals of the injuries are 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  If there is actual loss of use of 
the foot, a 40 percent rating is to be assigned.  38 C.F.R. § 
4.71a.

In this case, the medical evidence shows that the veteran's 
bilateral stress fractures of the calcaneus are manifest by 
tenderness on deep palpation.  Physical examination does not 
reveal any pain, weakened movement, excess fatigability, or 
incoordination upon manipulation of the feet.  Likewise, the 
feet were not shown to be productive of unstable, or 
malaligned joints.  The veteran walked normally with a normal 
gait.  The veteran maintains that the examination was 
conducted early in the day when his feet were not swollen.  
He maintains that they swell later in the day and prevent him 
from being able to stand or walk for extended periods.  At 
the time of the veteran's personal hearing, he was given the 
opportunity by the undersigned member of the Board to submit 
additional evidence in support of his claim.  Although his 
representative also advised him to do the same, the veteran 
failed to do so.  Therefore, although the veteran maintains 
that his bilateral stress fractures of the calcaneus are more 
disabling than represented by the current non-compensable 
rating, the Board finds that the evidence does not show that 
they are at least moderately disabling.  The evidence shows 
that the veteran's bilateral stress fractures of the 
calcaneus are minimally disabling.  The Board agrees that the 
veteran is competent to assert that he is worse or that he 
should have a higher evaluation.  However, the Board 
concludes that the evidence generated by medical 
professionals is more probative of the degree of disability 
than the veteran's lay opinion.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's bilateral stress fractures of the 
calcaneus now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

Under these circumstances, the Board must conclude that the 
criteria for a compensable evaluation have not been met and 
that the claim must be denied.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved. 



ORDER

The petition to reopen the claim of service connection for a 
skin disorder to exposure to Agent Orange is granted.  

Service connection for a skin disorder is denied.  

An increased rating for bilateral stress fractures of the 
calcaneus is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

